                UNITED     STATES         DISTRICT   COURT
                SOUTHERN       DISTRICT       OF   GEORGIA
                         STATESBORO         DIVISION

COREY LEE HOLTON,                    )
                                     )
       Plaintiff,                    )
                                     )
v.                                   )
                                     )         CV417-199
NANCY BERRYHILL,                     )
Acting Commissioner of               )
Social Security,                     )
                                     )
       Defendant.                    )

                    REPORT AND RECOMMENDATION

       Plaintiff Corey Lee Holton seeks judicial review of the Social

Security Administration (SSA)’s denial of his application for Supplemental

Security Income (SSI) benefits.

I.     GOVERNING STANDARDS

       In social security cases, courts

     . . . review the Commissioner’s decision for substantial evidence.
     Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.
     2011). “Substantial evidence is more than a scintilla and is such
     relevant evidence as a reasonable person would accept as adequate
     to support a conclusion.” Id. (quotation omitted). . . . “We may not
     decide the facts anew, reweigh the evidence, or substitute our
     judgment for that of the Commissioner.” Winschel, 631 F.3d at
     1178 (quotation and brackets omitted). “If the Commissioner’s
     decision is supported by substantial evidence, this Court must
     affirm, even if the proof preponderates against it.” Dyer v.
     Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (quotation omitted).
Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d 780, 782 (11th Cir. 2014).

      The burden of proving disability lies with the claimant. Moore v.

Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). The ALJ applies

    . . . a five-step, “sequential” process for determining whether a
    claimant is disabled. 20 C.F.R. § 404.1520(a)(1). If an ALJ finds a
    claimant disabled or not disabled at any given step, the ALJ does not
    go on to the next step. Id. § 404.1520(a)(4). At the first step, the
    ALJ must determine whether the claimant is currently engaged in
    substantial gainful activity. Id. § 404.1520(a)(4)(i). At the second
    step, the ALJ must determine whether the impairment or
    combination of impairments for which the claimant allegedly suffers
    is “severe.” Id. § 404.1520(a)(4)(ii). At the third step, the ALJ
    must decide whether the claimant’s severe impairments meet or
    medically equal a listed impairment. Id. § 404.1520(a)(4)(iii). If
    not, the ALJ must then determine at step four whether the
    claimant has the RFC 1 to perform her past relevant work. Id.
    § 404.1520(a)(4)(iv). If the claimant cannot perform her past
    relevant work, the ALJ must determine at step five whether the
    claimant can make an adjustment to other work, considering the
    claimant’s RFC, age, education, and work experience. An ALJ may
    make this determination either by applying the Medical Vocational
    Guidelines or by obtaining the testimony of a [Vocational Expert
    (VE)].

Stone v. Comm’r. of Soc. Sec. Admin., 596 F. App’x, 878, 879 (11th Cir.


1
    At steps four and five, the ALJ assesses the claimant’s residual functional capacity
(RFC) and ability to return to her past relevant work. Phillips v. Barnhart, 357 F.3d
1232, 1238 (11th Cir. 2004). RFC is what “an individual is still able to do despite the
limitations caused by his or her impairments.” Id. (citing 20 C.F.R. § 404.1545(a);
Moore v. Comm’r of Soc. Sec., 478 F. App’x 623, 624 (11th Cir. 2012). “The ALJ makes
the RFC determination based on all relevant medical and other evidence presented.
In relevant part, the RFC determination is used to decide whether the claimant can
adjust to other work under the fifth step.” Jones v. Comm’r of Soc. Sec., 603 F. App’x
813, 818 (11th Cir. 2015) (quotes and cite omitted).

                                           2
2015) (footnote added).

II.   BACKGROUND

      Holton was 23 years old at the time of his application, has no past

relevant work, and has only a limited education (10th grade). Tr. 28,

42. After a hearing, ALJ Richard Furcolo issued an unfavorable decision.

Tr. 1-7, 28-44. He found that Holton’s borderline intellectual functioning

constituted a severe impairment but did not meet or medically equal a

Listing. Tr. 30-34. Based on the evidence of record, the ALJ found that

Holton retained the RFC for a full range of work at all exertional levels,

except that

      he is limited to performing simple, routine, repetitive tasks.
      He could make only simple work-related decisions, and he
      could have only occasional contact with the public.

Tr. 35.

      Plaintiff, he determined, had no past relevant work but could

perform the requirements of work as a packager, assembler, and laundry

worker, all unskilled work with an SVP 2 of 2. Tr. 73-74. Hence, Holton

was not disabled. Tr. 42-43. Holton disagrees, arguing that the ALJ


2
    Specific Vocational Preparation (SVP) is the amount of lapsed time required by a
typical worker to learn the techniques, acquire the information, and develop the facility
needed for average performance in a specific job-worker situation. DOT, App. C.

                                           3
erred in determining he did not meet Listing 12.05B. Doc. 12.

III. ANALYSIS

     Plaintiff argues that the ALJ erred by finding his borderline

intellectual functioning did not meet or equal Listing 12.05B.

“Intellectual disability,” as defined by Listing 12.05, “refers to

significantly subaverage general intellectual functioning with deficits in

adaptive functioning initially manifested during the developmental

period; i.e., the evidence demonstrates or supports onset of the impairment

before age 22.” 20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.05. To qualify as

intellectually disabled, a claimant’s condition must satisfy this diagnostic

definition and satisfy one of four criteria specified in subparts A through

D of the Listing. 20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.00(A) (stating

that an impairment must satisfy the diagnostic description and one of the

four sets of criteria to qualify under Listing 12.05); see also Perkins v.

Comm’r Soc. Sec. Admin., 553 F. App’x 870, 872 (11th Cir. 2014); Crayton

v. Callahan, 120 F.3d 1217, 1219 (11th Cir. 1997).

     Listing 12.05B’s criteria is met when a claimant presents “a valid

verbal, performance, or full scale IQ of 59 or less.” 20 C.F.R. Pt. 404,

Subpt. P, App. 1, 12.05.    Thus, a claimant must show: (1) deficits in


                                     4
adaptive functioning; (2) a qualifying IQ score; and (3) onset before age 22.

See Perkins, 553 F. App’x at 873 (citing 20 C.F.R. pt. 404, subpt. P, app. 1,

12.05 and Hodges v. Barnhart 276 F.3d 1265, 1268-69 (11th Cir. 2001)).

There is no dispute that Holton’s intellectual deficits began prior to the

age of 22. Docs. 12, 15, 18.

      A sub-60 IQ score triggers a rebuttable presumption of intellectual

disability. Frame v. Comm’r of Soc. Sec., 596 F. App’x 908, 911 (11th Cir.

2015); Hodges, 276 F.3d at 1269; Cody v. Colvin, 2015 WL 5162280 at * 3

(S.D. Ga. Sept. 2, 2015); see also 20 C.F.R. Part 404, Subpart P, App’x 1

§ 12.00 (“Standardized intelligence test results are essential to the

adjudication of all cases of intellectual disability that are not covered under

the provisions of 12.05A.”); Lowery v. Sullivan, 979 F.2d 835, 837 (11th

Cir. 1992) (“a valid I.Q. score need not be conclusive of [intellectual

disability] where the I.Q. score is inconsistent with other evidence in the

record on the claimant’s daily activities and behavior.”); Popp v. Heckler,

779 F.2d 1497, 1499 (11th Cir. 1986) (“[IQ] test results must be examined

to assure consistency with daily activities and behavior”). In general, for

an ALJ to discredit an IQ score, the evidence must “overwhelmingly




                                      5
indicate[ ] that the claimant [is] not mentally retarded[ 3 ] and likely

attempted to tailor results to effect a desired outcome.” Siron v. Comm’r.

Soc. Sec. Admin., 556 F. App’x 797, 799 (11th Cir. 2014) (citing Popp v.

Heckler, 779 F.2d 1497, 1499 (11th Cir. 1986) and Strunk v. Heckler, 732

F.2d 1357, 1360 (7th Cir. 1984)).

      The     ALJ     considered     the    severity     of   Holton’s     intellectual

impairments at steps two and three of the sequential evaluation. Tr. 30-

34.   But the ALJ rejected three IQ scores as invalid, due to Holton’s

“lackluster performance” and “poor effort.” Tr. 32; see tr. 451-58 (Dr.

Hartzell’s 2014 opinion that Holton’s full-scale IQ score of 57 was not a

valid estimate of his intellectual functioning, noting he made “little effort

during the testing session” and gave “up easily on anything that presents

him any difficulty”); tr. 460-65 (Dr. Hinchey’s 2014 opinion that Holton’s

full-scale IQ score of 57 was not a valid estimate of his intellectual

functioning because of “marked inconsistency overall in his presentation

through past history and relatively normal scores in community use, self-



3
    Effective September 3, 2013, the term “mental retardation” was replaced with
“intellectual disability” in the Listings.         Change in Terminology; “Mental
Retardation” to “Intellectual Disability”, 78 Fed. Reg. 46499-01 (Aug. 1, 2013) (codified
at 20 C.F.R. Parts 404 and 416).

                                           6
care, and social functionality).    The ALJ did not, however, address

Holton’s other two full scale IQ scores in the record while evaluating

whether he met the requirements of Listing 12.50B.           See tr. 32-34;

tr. 541-50 (Dr. Fowler’s 2001 opinion that Holton’s full-scale IQ score was

52 and that he was compliant); tr. 551-57 (Dr. Bochner’s 2005 opinion that

Holton’s full-scale IQ score was 54, that he was “mildly” mentally

retarded, that he likely would have performed better had he taken his

Ritalin, and that “there is a 95% probability that [Holton]’s true IQ score

falls between 50 and 61” despite noting a flat affect, blank expression, and

“lackluster” performance).

     Indeed, the ALJ mentioned both Dr. Fowler and Bochner’s

assessments while discussing plaintiff’s credibility, indicating he knew

they were in the record.       Tr. 36.    The ALJ noted that Holton’s

concentration deficits in Dr. Bochner’s assessment could be partially

explained by his failure to take his Ritalin that day, and that his

participation was again lackluster. Id. It is unclear, however, that the

ALJ actually rejected or discredited Dr. Bochner’s opinion or full-scale IQ

assessment. And his opinion on Dr. Fowler is entirely secret. He never

revisited either psychologist or their assessments.         See tr. 32-42.


                                     7
Meaning, at least one and — given the Court’s reticence to resolve the

ALJ’s ambiguous credibility finding for Dr. Bochner — perhaps two valid

full-scale IQ scores under 59 are contained in the record, unconsidered by

the ALJ in support of plaintiff’s claim.

      The Commissioner encourages the Court to move to the third step of

the Listing analysis, to evaluate whether plaintiff has demonstrated

deficits in adaptive functioning. Doc. 15 at 7; see also tr. 37 (noting Dr.

Hartzell and Hinchey’s assessments reflected scores inconsistent with his

adaptive functioning).         As discussed above, an IQ score alone is not

enough to meet Listing 12.05.              20 C.F.R. pt. 404, subpt. P, app. 1

§ 12.00(D)(6)(a); Hickel v. Comm’r of Soc. Sec., 539 F. App’x 980, 983-84

(11th Cir. 2013) (“a valid I.Q. score need not be conclusive of mental

retardation where the I.Q. score is inconsistent with other evidence in the

record on the claimant’s daily activities and behavior.”). But the ALJ did

not make any finding on Holton’s adaptive functioning, tr. 32-34,4 and the


4
     The ALJ did make some findings about plaintiff’s abilities and activities. See
tr. 33-34 (discussing plaintiff’s activities of daily living, social functioning, and
concentration, persistence, and pace in the context of his paragraph D analysis).
While deficits in adaptive functioning involve a distillation of findings in those same
categories, the ALJ’s discussions of plaintiff’s moderate restrictions in his activities of
daily living, social functioning, or concentration, persistence, and pace cannot be relied
on in place of any finding on his adaptive functioning (see tr. 33-34), as those terms are
not interchangeable. Compare 20 C.F.R. Part 404, Subpt. P, App. 1, Listing

                                            8
Court cannot make it for him. Sprinkel v. Berryhill, 2017 WL 4172501 at

*6 (S.D. Ga. Aug. 28, 2017) (“the Court cannot now engage in an

administrative review that was not done in the first instance at the

administrative level, but rather must examine the administrative decision

as delivered.”).       The case must be remanded for reconsideration of

Listing 12.05B.

IV.    CONCLUSION

       In conclusion, the ALJ’s finding that Holton did not meet or

medically equal Listing 12.05B is not supported by substantial evidence

within the record. For the reasons set forth above, this action should be


12.05H(3)(a) (“Adaptive functioning refers to how you learn and use conceptual, social,
and practical skills in dealing with common life demands. It is your typical
functioning at home and in the community, alone or among others.”); Jones v. Soc.
Sec. Comm’r, 695 F. App’x 507, 509 n. 3 (11th Cir. 2017) (“Although the Social Security
regulations do not define ‘deficits in adaptive functioning,’ the Diagnostic and
Statistical Manual of Mental Disorders states that adaptive functioning refers ‘to how
well a person meets standards of personal independence and social responsibility, in
comparison to others of similar age and sociocultural background.                  Adaptive
functioning involves adaptive reasoning in three domains: conceptual, social, and
practical.’ [DSM IV].”), with 20 C.F.R. Part 404, Subpart P, App. 1, Listing 12.00(C)
(“Activities of daily living include cleaning, shopping, cooking, and caring
appropriately for personal grooming and hygiene; social functioning refers to the
capacity to interact effectively and on a sustained basis with others; concentration
persistence, or pace refers to the ability to focus attention sufficiently long to allow for
the completion of tasks commonly found in work settings; and episodes of
decompensation are temporary exacerbations in symptoms accompanied by a loss of
adaptive functioning, which makes it difficult to perform activities of daily living,
maintain social relationships, and sustain concentration, persistence, or pace.”),
quoted in Brown v. Comm’r of Soc. Sec., 2018 WL 1916624 at *2 (N.D. Ga. Mar. 23,
2018).

                                             9
REMANDED to the Social Security Administration for further

proceedings under 42 U.S.C. § 405(g).

      This report and recommendation (R&R) is submitted to the district

judge assigned to this action, pursuant to 28 U.S.C. § 636(b)(1)(B) and

this Court’s Local Rule 72.3.           Given the lapse in government

appropriations, this matter has been stayed by the district judge. Doc.

19. Therefore, within 14 days of the lifting of the administrative

stay in this case, any party may file written objections to this R&R with

the Court and serve a copy on all parties.        The document should be

captioned     “Objections      to    Magistrate      Judge’s    Report     and

Recommendations.”         Any request for additional time to file objections

should be filed with the Clerk for consideration by the assigned district

judge.

      After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district   judge   will   review    the magistrate    judge’s   findings   and

recommendation pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonett v. V.A. Leasing Corp., 648


                                       10
F. App’x 787, 790 (11th Cir. 2016); Mitchell v. U.S., 612 F. App’x 542, 545

(11th Cir. 2015).

     SO REPORTED AND RECOMMENDED, this                       15th   day of

January, 2019.




                                    11
